Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Unity of Invention
This application has been reviewed for compliance with the requirement for unity of invention in applications filed under 35 U.S.C. 371. The application was found to comply with the requirement. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-255402 A1.
	The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/JP2019?025710 Written Opinion. See MPEP 1893.03(e)
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
Regarding claim 1, JP ‘402 shows: 
A travel control apparatus, comprising: an automatic travel control section (32) that performs, when an automatic travel function is enabled in travel control of a vehicle, a process (figure 2) for calculating a target output torque of an engine (2) by a feedback calculation (PID controller, figure 5) based on a difference between a target value of a control parameter (axle torque, CTw) related to the automatic travel function and an actual value of the control parameter, and outputting the target output torque (as shown 
JP ‘402 (paragraphs [0003], [0004] of original) indicates that the computational load of various types of control can be reduced by performing control so as to cause actual axle torque to match a required value from cruise control. JP ‘402 (paragraph [0052] of original) indicates that, when performing cruise control of a vehicle, an axle torque CTw required for cruise control is calculated via PID control based on the difference between a target value and an actual value for vehicle speed. JP ‘402 (paragraph [0096] of original) indicates that feedback control may be performed when calculating a required value for the axle torque CTw. JP ‘402 (fig. 2) illustrates control for determining engine torque, outputted by an engine, on the basis of the required axle torque.
Regarding claim 2, JP ‘402 shows (paragraphs [0034]-[0037] of original, fig. 2, 5) indicates that a maximum axle torque Twmax is calculated from a maximum engine torgue Temax, which is the maximum value for the output torque of an engine 2. Additionally, JP ‘402 indicates that if the required value for axle torque exceeds the maximum axle torque Twmax, the maximum axle torque Twmax replaces the required value and is outputted.
Regarding claim 6, the device of JP ‘402 is for a vehicle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘402 as applied to claim 1 above, and further in view of JP 2004-17867 A.
	The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/JP2019/025710 Written Opinion or Search Report. See MPEP 1893.03(e)
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	JP ‘402 is apparently silent on the additional feature of making the automatic travel control responsive to the state of an auxiliary machine attached to the engine. 
	However, JP ‘867 discloses a control device which calculates a target axle torque from a target driving force and calculates an engine target output torque from

between the target axle torque and the engine target output torque. (see [0030-33] of translation).  Additionally, JP ‘867 also indicates that an engine 11 is feedback-controlled so as to cause actual vehicle speed to match a target vehicle speed. (see [0054] of translation).
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify JP ‘402 in view of the teaching of JP ‘867 because taking into consideration the load caused by auxiliary devices on an engine torque calculation is old and well known in the art and therefore obvious to try. Additionally, there would be no unexpected results from making such a change and no undue experimentation would have been required. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘402 as applied to claim 1 above, and further in view of JP 2001-199258 A.
The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/JP2019/025710 Written Opinion or Search Report. See MPEP 1893.03(e)
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 
	JP ‘402 is apparently silent on modifying the control system based on the condition of a clutch in the drivetrain. 
	JP ‘258 (particularly paragraphs [0051]-[0054], [0058] of the original) indicates that, when an integral term is calculated from the deviation between a target vehicle
speed and an actual vehicle speed and cruise control based on at least said integral term is performed, if the clutch is in a disengaged state, calculations that include the integral term are temporarily suspended while cruise control remains activated.
JP ‘258 also indicates that, as a result, integration error in integral control can be prevented from becoming unnecessarily large.
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify JP ‘402 in view of the teaching of JP ‘258 such that the cruise control was suspended when a clutch was disengaged because JP ‘258 shows that doing so is old and well known in the art and thus it would have been obvious to try that in JP ‘402. Further, there would be no unexpected results or would it require undue experimentation to make such a change. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘402 as applied to claim 1 above, and further in view of “Improvement of Adaptive Cruise Control Performance”.
The examiner is adopting portions of the rejection found in the corresponding foreign application PCT/JP2019/025710 Written Opinion or Search Report. See MPEP 1893.03(e)

	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	JP ‘402 is apparently silent on the type of cruise control used. 
	The article “Improvement of Adaptive Cruise Control Performance” from 2010 discusses various aspects of ACC, which means that it was old and well known long before applicant filed their application. 
	Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was filed to modify JP ‘402 such that an ACC was specified since the article teaches that such types of cruise control are old and well known and therefore it would have been obvious to try to make that change to JP ‘402. In addition, there would be no unexpected results nor would undue experimentation be required in order to make such a change. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘402 in view of “Lyapunov based predictive control of vehicle drivetrains over CAN”.
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03

	JP ‘402 is apparently silent on whether or not a CAN is used in his invention. 
	The article “Lyapunov based…” from 2013 discusses various aspects of CAN on vehicles, which means that controller area networks (CAN) for vehicles was old and well known by at least that date. 
	It would have been obvious to one of ordinary skill in this art to modify JP ‘402 such that a CAN was used in the vehicle since they are old and well known in the art and therefore obvious to try such a modification. Further, there would be no unexpected results from using a CAN in a vehicle since their characteristics are well known, and thus it would further not require any undue experimentation to implement either. 
	As for the rest of the claim, see the rejection of claim 1 above. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘402.
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	The level of ordinary skill is deemed to be a masters level engineer with significant experience researching and designing control systems for vehicle drivetrains. 	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 07 January 2021 and 01 February 2021 have been considered by the examiner. 
	The Written Opinion of the ISA filed 28 December 2020 has been considered by the examiner.

The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, February 18, 2022